 

Exhibit 10.3

 





FORM OF FOUNDERS SHARE WAIVER AGREEMENT

 

This FOUNDERS SHARE WAIVER AGREEMENT (the “Founders’ Waiver Agreement”), dated
as of [·], is entered into by and between LF Capital Acquisition Corp., a
Delaware corporation (“Parent”) and each of [·] and [·] (collectively, the
“BlackRock Holders”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution of this Founders’ Waiver Agreement,
Parent, LFCA Merger Sub, Inc., a Delaware corporation, Landsea Homes
Incorporated, a Delaware corporation (the “Company”) and Landsea Holdings
Corporation, a Delaware corporation (the “Seller”) will enter into that certain
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”);

 

WHEREAS, as of the date hereof, (i) [·] owns [·] shares of Parent Class B Stock
and (ii) [·] owns [·] shares of Parent Class B Stock; and

 

WHEREAS, the BlackRock Holders (the “Waiving Parties”) have agreed to waive
certain of their anti-dilution rights.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Merger Agreement.

 

2.Waiver. Immediately prior to, and conditioned upon, the Effective Time, each
Waiving Party in its individual capacity, severally and not jointly, shall,
automatically and without any further action by such Waiving Party or Parent,
irrevocably waive its respective rights under the anti-dilution and conversion
provisions of Section 4.3(b)(ii) of the Parent Charter with respect to each of
its shares of Parent Class B Stock held as of the date hereof and each Waiving
Party understands that, pursuant to the terms of the Parent Charter, such Parent
Class B Stock shall be converted to Parent Class A Stock on a one-for-one basis
at the Effective Time. For the avoidance of doubt, the preceding sentence shall
include a waiver of any anti-dilution rights of each Waiving Party in connection
with the transactions contemplated by the Merger Agreement, including the
issuance of Parent Class A Stock to the Seller and any issuance of Parent Class
A Stock in connection with those certain Forward Purchase and Subscription
Agreements.

 

3.Waiving Parties Representations and Warranties. Each Waiving Party in its
individual capacity, severally and not jointly, hereby represents and warrants
as of the date hereof as follows:

 

   

 

  

(a)It has all requisite power and authority to execute and deliver this Founders
Share Waiver Agreement and to perform all of their respective obligations
hereunder. The execution and delivery of this Founders Share Waiver Agreement
has been, and the consummation of the transactions contemplated hereby have
been, duly authorized by all requisite action, as applicable. This Founders
Share Waiver Agreement has been duly and validly executed and delivered and,
assuming this Founders Share Waiver Agreement has been duly authorized, executed
and delivered by the other parties hereto, this Founders Share Waiver Agreement
constitutes, and upon its execution will constitute, a legal, valid and binding
obligation of the parties enforceable against it in accordance with its terms;
and

 

(b)The amount of shares of Parent Class B Stock owned, as set forth next to its
name in the recitals hereto, is true and accurate as of the date hereof.

 

4.Successors and Assigns. The Waiving Parties each acknowledge and agree that
the terms of this Founders Share Waiver Agreement are binding on and shall inure
to the benefit of their respective successors and assigns; provided, that that
any transfer of Parent Class B Stock by a Waiving Party to a third-party shall
require such third-party to execute a joinder in a form reasonably acceptable to
the Parent prior to any such transfer of Parent Class B Stock and that any
transfer in contravention of this Section 4 shall be void ab initio. The Waiving
Parties shall provide the Parent with prompt written notice of any transfer of
such Parent Class B Stock.

 

5.Termination. This Founders Share Waiver Agreement shall terminate, and have no
further force and effect, as of the earlier to occur of (a) Closing and (b) the
termination of the Merger Agreement in accordance with its terms prior to the
Effective Time. This Founders Share Waiver Agreement may be executed in
counterparts (including by electronic means), all of which shall be considered
one and the same agreement and shall become effective when signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.

 

6.Governing Law. All issues and questions concerning the construction, validity,
interpretation and enforceability of this Founders Share Waiver Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. The parties hereto (i) all agree that any action, proceeding, claim
or dispute arising out of, or relating in any way to, this Letter Agreement
shall be brought and enforced in the courts of the State of Delaware or the
federal courts located in the State of Delaware, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

7.Waiver of Jury Trial. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF A PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH 7.

 

[signature page follows]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Founders Share Waiver
Agreement as of the date first written above.

 

  LF CAPITAL ACQUISITION CORP.         By:               Name:     Title:  

 

   

 

 

  [·]           By:         Name:     Title:           [·]           By:      
Name:     Title:  

 

   

 